DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendment of claim 1 is acknowledged.  Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, in particular, directed to the newly added limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2012/0218355 (“Suzuki”) in view of U.S. Patent Pub. 2014/0028748 (“Hudd”).
Claim 1
Suzuki discloses a head unit comprising: when three directions orthogonal to each other are an X direction, a Y direction, and a Z direction, a plurality of circulation heads disposed at different positions on an XY plane defined by the X direction and the Y direction (Fig. 2 with Fig. 5); supply pipes configured to supply externally supplied liquid to the circulation heads (supply pipes 25a-25d); discharge pipes configured to discharge the liquid from the circulation 
	Suzuki does not appear to explicitly disclose or suggest circulating heads being staggered from each other in the XY plane.
	Hudd discloses print heads arranged in staggered fashion in an XY direction (paragraph [0069], Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the print heads in a staggered fashion, as disclosed by Hudd, into the device of Suzuki, for the purpose preventing misfire due to inactive printheads or moutning issues (Hudd, paragraphs [0010-0011]).

Claim 2
Suzuki discloses ta head unit comprising: when three directions orthogonal to each other are an X direction, a Y direction, and a Z direction, a plurality of circulation heads disposed at different positions on an XY plane defined by the X direction and the Y direction (Suzuki, Figs. 2 and 5); supply pipes configured to supply externally supplied liquid to the circulation heads Suzuki, supply pipes 25a-25d); discharge pipes configured to discharge the liquid from the circulation heads to the outside (Suzuki, discharge pipes 26a-26d); and flow path members having flow paths connecting the circulation heads, the supply pipes, and the discharge pipes, wherein each circulation head has a plurality of nozzles configured to eject the liquid and a manifold with which the nozzles commonly communicate, when the circulation heads are viewed from the Z direction in plan view, each circulation head has a supply port configured to supply the liquid to the manifold on one end side in the X direction and a discharge port configured to discharge the liquid in the manifold on the other end side in the X direction (Suzuki, Fig. 4), and when the head unit is viewed from the Z direction in 65 plan view, the supply ports are disposed at both ends in the X direction or the discharge ports are disposed at both ends in the X direction (Suzuki, Fig. 5).  
	Suzuki does not appear to explicitly disclose or suggest circulating heads being staggered from each other in the XY plane.
	Hudd discloses print heads arranged in staggered fashion in an XY direction (paragraph [0069], Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the print heads in a staggered fashion, as disclosed by Hudd, into the device of Suzuki, for the purpose preventing misfire due to inactive printheads or moutning issues (Hudd, paragraphs [0010-0011]).

Claim 3
Suzuki in view of Hudd discloses the head unit according to claim 1, wherein when the head unit is viewed from the Z direction in plan view, the second nozzles are disposed at both ends in the X direction (Suzuki, Fig. 4).  

Claim 6
Suzuki in view of Hudd discloses the head unit according to claim 1, wherein a flow path resistance from the discharge pipe to the circulation heads is lower than a flow path resistance from the supply pipe to the circulation heads (Suzuki, paragraph [0042]).   

Claim 7
Suzuki in view of Hudd discloses the head unit according to claim 6, wherein the flow path member includes stacked flow path plates, the flow paths connecting the circulation heads, the supply pipes, and the discharge pipes include horizontal flow paths along interfaces between the stacked flow channel plates, the horizontal flow paths are branched along at least one of the interfaces (Suzuki, Fig. 3), and 67the number of the interfaces along which the horizontal flow paths connecting the circulation heads and the discharge pipes are branched is greater than or equal to the number of the interfaces along which the horizontal paths connecting the circulation heads and the supply pipes are branched (Suzuki, Fig. 3 with Fig. 5).  

Claim 8
Suzuki in view of Hudd discloses the head unit according to claim 1, wherein a tube is connected to each of the supply pipes and the discharge pipes (Suzuki, supply channel 25).  

Claim 9
Suzuki in view of Hudd discloses the head unit according to claim 1, further comprising a connector to which an external wire is to be connected (Suzuki, flexible cable 45).  

Claim 11
Suzuki in view of Hudd discloses a liquid ejecting apparatus comprising the head units according to claim 1 (Suzuki, Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2012/0218355 (“Suzuki”), in view of U.S. Patent Pub. 2014/0028748 (“Hudd”), further in view of U.S. Patent Pub. 2013/0044160 (“Ronk”), further in view of U.S. Patent Pub. 2008/0273063 (“Wouters”).
Claim 4
Suzuki in view of Hudd discloses the head unit according to claim 1.
Suzuki does not appear to explicitly disclose wherein a planar shape of the XY plane of the ejection surface having the nozzles has a first portion through which a center line parallel to a long side of a rectangle of a smallest area including the ejection surface passes, a second portion through which the center line does not pass, the first portion and the second portion disposed 
Ronk discloses a planar shape of the XY plane of the ejection surface having the nozzles has a first portion through which a center line parallel to a long side of a rectangle of a smallest area including the ejection surface passes, a second portion through which the center line does not pass, the first portion and the second portion disposed along the direction of the long side, and a third portion through which the center line does not pass, the third portion disposed on the opposite side of the second portion across the first portion (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a66 planar shape of the XY plane of the ejection surface having the nozzles has a specific outside shape, as disclosed by Ronk, into the device of Suzuki in view of Hudd, for the purpose of providing a wider print swatch (Ronk, paragraph [0025]).
Suzuki in view of Hudd, further in view of Ronk does not appear to explicitly disclose wherein in plan view from the Z direction, in a portion in the flow path member overlapping the first portion, a filter configured to filter the liquid is provided.  
Wouters discloses using an in line filter in a recirculating printhead (paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a filter, as disclosed by Wouters, into the device of Suzuki in view of Hudd, further in view of Ronk, for the purpose of filtering solid particles out (Wouters, paragraph [0036]).

Claim 5
Suzuki in view of Hudd discloses the head unit according to claim 1.
Suzuki does not appear to explicitly disclose wherein a66 planar shape of the XY plane of the ejection surface having the nozzles has an outside shape of a parallelogram having two first sides parallel in the X direction and two second sides parallel in a direction inclined with respect to the Y direction and the X direction, the ejection surface has a first portion in which the first sides overlap each other on the XY plane in the Y direction,
Ronk discloses a XY plane of the ejection surface having the nozzles has an outside shape of a parallelogram (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a66 planar shape of the XY plane of the ejection surface having the nozzles has an outside shape of a parallelogram, as disclosed by Ronk, into the device of Suzuki in view of Hudd, for the purpose of providing a wider print swatch (Ronk, paragraph [0025]).
Suzuki in view of Hudd, further in view of Ronk does not appear to explicitly disclose wherein in plan view from the Z direction, in a portion in the flow path member overlapping the first portion, a filter configured to filter the liquid is provided.  
Wouters discloses using an in line filter in a recirculating printhead (paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a filter, as disclosed by Wouters, into the device of Suzuki in view of Hudd, further in view of Ronk, for the purpose of filtering solid particles out (Wouters, paragraph [0036]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2012/0218355 (“Suzuki”) in view of U.S. Patent Pub. 2014/0028748 (“Hudd”), further in view of U.S. Patent Pub. 2013/0027493 (“Satake”).
Claim 10
Suzuki discloses the head unit according to claim 1.
Suzuki does not appear to explicitly disclose further comprising a fixing hole fixed by a screw to a supporting member that supports the head unit.  
Satake discloses using a fixing screw with insert hole (paragraph [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Satake, into the device of Suzuki in view of Hudd for the purpose of fastening the recording head to the frame (Satake, paragraph [0058]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LIN/Primary Examiner, Art Unit 2853